In a custody proceeding pursuant to article 6 of the Family Court Act, petitioner appeals (1) from an order of the Family Court, Kings County, dated June 24, 1977, which, inter alia, directed that custody of children be returned to the respondent and (2) by permission, from a further order of the same court, dated July 1, 1977, which, inter alia, denied petitioner-appellant’s motion for a new trial. Orders affirmed, without costs or disbursements. The issues raised by petitioner deal primarily with credibility, an issue left to the trier of fact. Although the Family Court was incorrect in its belief as to the prior criminal record of one witness, the record clearly supports its conclusion that the testimony of two witnesses was suspect. In all other respects the considered opinion of the Family Court is clearly supported by the record. Latham, J. P., Rabin, Gulotta and O’Connor, JJ., concur.